19-13494-cgm        Doc 12     Filed 12/02/19    Entered 12/04/19 11:17:26         Main Document
                                                Pg 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



In re:


LEE WAI JONATHAN WONG                                          Case No. 19-13494-cgni
                                                               Chapter 13

         Debtor.




                                    REQUEST FOR NOTICES                            \ -        • , • . ■ '!


         Please take notice that Reston Association, by its representative, hereby requests that all

notices given or required to be given in this case, including all papers, pleadings, and

correspondence served or required to be served in this case, or any related proceeding, be served

upon the undersigned at the following address:

                        Jeremy Huang
                        Chadwick, Washington, Moriarty, Elmore & Bunn, P.O.
                        3201 Jermantown Road, Suite 600
                        Fairfax, Virginia 22030
                        Tel:(703) 352-1900 / Fax:(703) 352-5293
                        ihuang@chadwickwashington.com


         Respectfully submitted this 25til day of November 2019.

                                                RESTO
                                                By Coi^
                                                B           my Huang
                                                      ly Huang, VABar #76861
                                                    MAD WICK, WASHINGTON, MORIARTY,
                                                ELMORE & BUNN,P.O.
                                                3201 Jermantown Road, Suite 600
                                               Fairfax, Virginia 22030
                                               (703) 352-1900
                                               (703) 352-5293 (Facsimile)
                                               jhuang@chadwickwashington.com
19-13494-cgm   Doc 12   Filed 12/02/19    Entered 12/04/19 11:17:26   Main Document
                                         Pg 2 of 2
